Order unanimously reversed and the motion dismissing the first and second causes of action in the amended complaint granted, with $20 costs and disbursements to the appellants, with leave to serve a further amended complaint. Apart from conelusory allegations there are no ultimate facts alleged sufficient to charge defendants with actionable wrongdoing. Ror are the allegations sufficient to show that plaintiff’s business was diverted by the use of specified secret and confidential information obtained by the individual defendants while they were employed by plaintiff or that the business was diverted by the use of any other specified acts which constituted breaches of duty owed by the individual defendants to plaintiff. There are suggestions in the pleading that there were acts which resulted in diverting business, and which under the applicable rules of law are actionable, but the suggestions are not developed into proper allegations of ultimate fact. Moreover, the allegations in the first and second causes of action would appear to be elements of a single claim rather than of separate causes of action. Settle order on notice. Present — Peck, P. J., Dore, Breitel, Bastow and Botein, JJ.